Upon Petition to Rehear.
Richmond, October 1, 1925.
Per Curiam.
It is charged that the railroad company was negligent in that it ordered White and three other men to move a hand ear that was usually moved by six .men, and while moving same White stepped upon a ■cross tie and fell with the wheel of ear on his foot, thus injuring him. It does not seem that there was any •causal connection between the alleged negligence and the injury.
 “The entire evidence fails to point out any negligence on the defendant company’s part which could be fairly considered as the proximate cause of this injury. The requisites of proximate cause are: First, the doing or omitting to do an act which a person of ordinary prudence could foresee might naturally or probably produce the injury; and, second, that such act or omission did produce it. A master is required .to anticipate and guard against consequences injurious .to his servant that may be reasonably expected to occur, but he is not compelled to foresee and provide against that which reasonable and prudent men would not expect to happen. Virginia Iron, Coal and Coke Company v. Kiser, 105 Va. 695.” Wilson v. Southern Railway Company, 108 Va. 826.
The petition is denied.